



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Horton, 2014 ONCA 414

DATE: 20140521

DOCKET: C56728

Goudge, van Rensburg and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

George Horton

Appellant

Peter Copeland, for the appellant

Amy Alyea, for the respondent

Heard: January 23, 2014

On appeal from the conviction entered on May 15, 2012 and
    the sentence imposed on September 28, 2012 by Justice Beverly A. Brown of the Ontario
    Court of Justice.

Goudge
    J.A.:

INTRODUCTION

[1]

On May 15, 2012, after a trial in the Ontario Court of Justice, the
    appellant was convicted of the offences of assaulting a peace officer and
    intimidating a justice system participant.  He was acquitted of the offence of
    wilfully obstructing a peace officer.  He was sentenced on September 28, 2012.

[2]

He appealed both his convictions and his sentence to this court.  In
    order to do so, he obtained an order under s. 675(1.1) of the
Criminal Code
,
    with the consent of the Crown, to have the appeal from his summary conviction
    for assaulting a peace officer heard by this court together with his appeal
    from his conviction for intimidating a justice system participant, an
    indictable offence.

[3]

However, the appellant raises a preliminary issue in this court.  He
    submits that his appeal must be quashed because this court has no jurisdiction
    to hear it.  He argues that at his trial the Crown elected to proceed summarily
    on all three charges before the Ontario Court of Justice.  He says that this is
    therefore an appeal from two summary convictions, which must be appealed to a summary
    conviction appeal court, not this court.

[4]

If this argument succeeds, he asks that, pursuant to s. 13 of the
Courts
    of Justice Act
, a single judge of this court sit as the summary conviction
    appeal court to hear his appeal.  On that appeal, he intends to argue, that his
    conviction for intimidating a justice system participant must be quashed
    because he was tried summarily on an indictable offence.  He would also address
    the substantive issues raised by his convictions.

[5]

This panel heard argument only on the appellants preliminary challenge
    to the jurisdiction of this court.  We are not seized of any further issues.

[6]

For the reasons that follow, I would dismiss the appellants
    jurisdictional challenge.

BACKGROUND

[7]

A brief history of the proceedings is essential context to resolve the
    preliminary issue.

[8]

The appellant was charged in an information containing nine offences
    arising out of a demonstration on June 26, 2010, during the G20 Summit in
    Toronto.  All are either hybrid offences, where the Crown can chose to proceed
    either by indictment or summarily, or offences where the Crown can only proceed
    by indictment.

[9]

Prior to the appellants appearance in the Ontario Court of Justice on
    August 26, 2011, the Crown advised the appellant that it elected to proceed by
    indictment on all of the hybrid offences.  As a consequence, on August 26 the
    appellant elected trial by judge and jury and a preliminary hearing was
    scheduled to begin in the Ontario Court of Justice on November 23 and to
    continue on November 29.

[10]

On
    November 23, before the preliminary inquiry began, counsel for the appellant
    (not Mr. Copeland) requested an adjournment because of recent disclosure by the
    Crown of further evidence.  Counsel also advised that, since the Crown had
    decided it would be seeking committal for trial on additional charges that
    could arise from the evidence in the preliminary inquiry, the appellant now wished
    to re-elect to be tried on all charges in the Ontario Court of Justice, in
    order to limit his jeopardy to the nine charges in the information.  The Crown
    refused to consent to the re-election. Therefore counsel also wanted an
    adjournment to consider bringing an application to the Superior Court for an
    order allowing the appellant to re-elect.  The Ontario Court of Justice judge
    adjourned the proceeding to November 29 to permit counsel to consider such an
    application and to allow him and the Crown to engage in discussions to figure
    what makes the most sense as the judge put it.

[11]

On
    November 29, the Crown told the court that we have achieved a lot of time
    saving agreements between counsel.  The Crown advised the court that the
    appellant would be pleading guilty to four of the charges, that the appellant
    wished to re-elect to have a trial that day in the Ontario Court of Justice on
    three of the charges, and that the Crown consented to this.  Counsel for the
    appellant confirmed that this was so.  The remaining two charges were
    eventually withdrawn.

[12]

Following
    his guilty plea to four of the charges, the appellant was arraigned on the
    three charges on which he was to be tried in the Ontario Court of Justice. 
    These were assaulting a peace officer (a hybrid offence), intimidating a
    justice system participant (an indictable offence), and obstructing a peace
    officer (also a hybrid offence).  The appellant pleaded not guilty to all three
    charges.  That was immediately followed by this exchange:

CLERK OF THE COURT: And the Crown elects to proceed?

[THE CROWN]: Summarily.

THE COURT: Have a seat.  All right, thank you.  So, we are
    going to embark on a trial with respect to those three counts, is that correct?

[THE CROWN]: That is right.

[13]

The
    trial then proceeded for the balance of that day.  It resumed on December 22
    when the evidence was concluded and counsel for the appellant began his
    submissions.  Since he had not concluded by the end of that day, the trial
    judge asked both counsel to make submissions in writing and adjourned the
    proceedings to February 14, 2012.

[14]

On
    February 14, having received the written submissions, the trial judge invited
    both counsel to make further oral submissions.  The trial judge then adjourned
    the matter to May 15 when she delivered reasons for judgment convicting the
    appellant of assaulting a peace officer and intimidating a justice system
    participant but acquitting him of the third charge, obstructing a peace
    officer.

[15]

On
    August 9, the trial judge heard submissions on sentence from both counsel and
    on September 28 delivered her reasons for sentence.

ANALYSIS

[16]

In
    this court, the appellants argument on the preliminary jurisdictional issue hinges
    on the meaning to be given to the Crowns response to the clerks question on
    November 28, 2011, quoted above.  The appellant says it was a re-election by
    the Crown to proceed summarily on all three charges.

[17]

Based
    on this, he argues that this court has no jurisdiction to hear this appeal
    since it purports to be from the summary trial of all three charges.

[18]

The
    appellant further submits that this court cannot apply the proviso in s.
    686(1)(b)(iv) to cure the re-election to proceed summarily on the indictable
    offence because that re-election was not simply a procedural irregularity.  Rather,
    he argues, the re-election deprived the Ontario Court of Justice of
    jurisdiction because that court cannot summarily try an indictable offence.

[19]

In
    sum, the appellant submits that since this court cannot hear an appeal of an
    entirely summary proceeding and since the error causing that to happen cannot
    be cured, this appeal must be quashed.

[20]

The
    cornerstone of the appellants position is that in answering summarily to the
    question from the clerk of the court, the Crown was purporting to re-elect to
    proceed summarily on all three charges.  In other words, the appellant
    contends, the Crowns response meant summarily on all three offences.  If the
    appellants interpretation of the Crowns answer is incorrect, the balance of
    his argument on this preliminary issue falls away.

[21]

To
    determine what the Crown meant by its response, an examination of the full
    record is necessary.
R. v. Mitchell
, [1997] 121 C.C.C. (3d) 139 (Ont.
    C.A.) is an analogous case in which this court did much the same thing.  In
    that case, the appellant was tried in the Ontario Court (Provincial Division)
    as the Ontario Court of Justice was then called.  He was tried on six charges,
    five of which were hybrid, or dual procedure offences, and one of which was an
    indictable offence.  Unfortunately, the Crown failed to expressly indicate the
    manner in which it chose to proceed on the charges.  The relevant question in
    that case was whether the Crown elected to proceed summarily or by indictment
    on the five hybrid charges.  This court answered that question by a careful
    examination of the entire record.  In the same manner, I think that is what
    must be done here.

[22]

In
    my view an examination of the entire record in the present case leads to the
    conclusion that the meaning of the Crowns answer to the clerks question on
    November 29 was that the Crown was electing to proceed summarily on the two
    hybrid offences only.  In other words, when informed by the entirety of the
    record, the Crowns response can only have meant summarily on the two hybrid
    offences.  The Crown did not mean nor was understood to mean summarily on all
    three offences.  Throughout the record there are a number of indicators that
    point to this meaning.

[23]

At
    the appellants November 23 appearance, the Crown told the court that the Crown
    always intended to elect to proceed by indictment
on the hybrid offences
.  It
    obviously was unnecessary to indicate how the Crown elected to proceed on the
    indictable offences since no election was required for those offences.  The
    proceeding could only be by indictment.

[24]

On
    the November 29 appearance, the Crown told the court of the agreement reached
    with appellants counsel.  The primary objective of that agreement was to have
    a trial of all three charges that day in the Ontario Court of Justice.  To do
    that, the appellant re-elected from a trial by judge and jury to a trial in the
    Ontario Court of Justice, and the Crown consented to that.  No change in the
    Crowns method of proceeding either with the indictable offence or with the two
    hybrid offences was necessary to achieve this objective.

[25]

The
    November 29 agreement between counsel also had a secondary consequence, namely
    to reduce the sentencing jeopardy to which the appellant would be exposed if
    convicted of either hybrid offence.  As I will indicate, this is confirmed
    later in the record.  This consequence, presumably intended as part of the
    agreement between counsel, required the Crown to re-elect to proceed summarily
    on those two hybrid offences.

[26]

These
    two aspects of the agreement reached between counsel strongly suggest that the
    Crowns response to the clerks question meant that the Crown was re-electing
    only for those offences that were to be proceeded with summarily, in order to
    fulfill the agreement.

[27]

The
    appellants position, that the Crown was electing to proceed summarily on all
    three charges is also inconsistent with fundamental principles of criminal
    procedure. To suggest that what the Crown meant was that it proposed to proceed
    summarily with all three offences including the indictable offence, requires an
    assumption that the Crown simply forgot or overlooked the basic criminal law
    principle that it cannot proceed summarily to try an indictable offence.

[28]

Equally,
    since counsel for the appellant offered no objection, he must have suffered the
    same mental lapse.  Likewise, if the Crown was truly proposing by its response
    to proceed summarily with all three charges, including the indictable offence,
    this very experienced trial judge must be taken to have also made the same
    fundamental criminal law error. There is nothing in the record to support the
    assumption that all three made this mistake.

[29]

Moreover,
    the courts response to the Crowns answer was to confirm that it was
    immediately to embark on a trial of all three charges. Had the understanding
    actually been that the Crown was purporting to proceed summarily on all three
    charges, there would have been no need for the judge to confirm that a trial
    was to begin, as only a trial could take place in a summary conviction
    proceeding. In other words, by asking that question, the judge was confirming
    that a trial was going forward on the indictable offence, reflecting an awareness
    that one offence was proceeding by indictment.

[30]

The
    trial of these three charges then commenced on November 29 but did not conclude
    that day.  It resumed on December 22 when the evidence was completed and
    submissions by counsel for the appellant began.  In the course of these
    submissions, counsel referred to the maximum penalty of 14 years imprisonment
    provided by the
Criminal Code
for the offence of intimidating a
    justice system participant.  This greatly exceeds the maximum sentences
    prescribed for summary conviction offences. Under s. 787(1) of the
Criminal
Code
the general maximum sentence for summary conviction offences is six months
    imprisonment. Even those extraordinary summary conviction offences in the
Criminal
    Code
with prescribed maximum sentences of more than six months range from
    only 12 months to two years less a day. Counsels acknowledgment of the 14 year
    sentence therefore clearly signals counsels understanding that the Crown had
    proceeded on this offence by way of indictment.  Since neither the Crown nor
    the trial judge offered any comment or correction about this submission, it
    suggests that they too shared this understanding.

[31]

The
    written reasons for conviction offer another signal of the shared understanding
    of the trial judge, appellants counsel and the Crown that the Crown was
    proceeding summarily on the two hybrid offences but by indictment on the purely
    indictable offence.  While the trial judge began her reasons by saying that the
    Crown proceeded summarily, this was in my view simply repeating the answer
    given by the Crown to the clerk on November 29.  As I have indicated, in my
    view the trial judge took this to mean that the Crown proceeded summarily on
    the two hybrid offences only.  This is confirmed later in her reasons for conviction
    where she explicitly describes the offence of intimidating a justice system
    participant as an indictable offence.  I do not accept that this experienced
    trial judge wrote these reasons thinking that the Crown had proceeded summarily
    to try an indictable offence.

[32]

At
    the sentencing stage, there is yet further confirmation that what the Crown
    meant on November 29 was that it was proceeding summarily on the two hybrid
    offences only, and that counsel and the court understood this to be the case.

[33]

On
    August 9, 2012, having referred to the 14 year maximum sentence for
    intimidating a justice system participant, the Crown sought a sentence of one
    year in jail for the appellants conviction on this offence.  The Crowns
    reference to the potential 14 year sentence exceeds the maximum sentences for
    summary conviction offences, and its request for a sentence over the general
    six month maximum under s. 787(1), strongly suggest that the Crown did not
    consider that it had re-elected to proceed summarily on this offence.

[34]

For
    the same reason, sentencing submissions by trial counsel for the appellant
    clearly imply the same understanding.  He acknowledged the 14 year maximum
    sentence for the indictable offence, but proposed an eight month jail sentence,
    which is in excess of the six month general maximum sentence under s. 787(1).

[35]

Finally,
    on September 28, 2012 the trial judge delivered her reasons for sentence.  She
    set out the maximum jail sentences for the offences before her, including: six
    months for assaulting a peace officer and 14 years for intimidating a justice
    system participant.  This reflects the understanding that the Crown had
    re-elected to proceed summarily on the assault peace officer offence but had
    proceeded by indictment on the intimidate justice system participant charge.

[36]

In
    the end, the trial judge imposed concurrent sentences of ten months for both
    offences. In my view, this inadvertent error seems to have arisen because the
    trial judge had just concluded that the assault peace officer offence was
    distinct from the intimidate justice system participant offence, but the
    sentences ought to be concurrent. In any event, in this court the Crown
    concedes that the sentence for assaulting a peace officer ought to be varied to
    six months since the Crown had re-elected to proceed summarily on that charge.

[37]

Notwithstanding
    the Crowns ambiguous response to the clerk, all of the aspects of the record
    discussed so far indicate a mutual understanding by the parties and the court
    that the Crown was electing to proceed summarily on the two hybrid offences,
    and that the charge of intimidating a justice system participant was proceeding
    by indictment. There are only two indications in the record that point in the
    opposite direction.  The first is on the information, where the court clerk
    checked the box marked Summarily, indicating how the Crown elected to proceed. 
    The second is on the warrant of committal where again the court clerk checked
    the box marked Summary Conviction Offence, indicating the offences for which
    the appellant was convicted at trial.  In my view these indicators carry little
    weight, reflecting nothing more than what the clerk heard the Crown say in its
    one-word response on November 29.

[38]

In
    summary, a careful review of the record yields the clear conclusion that in
    delivering its ambiguous response, summarily, when asked by the court clerk
    on November 29 how it elected to proceed, the Crown meant, and was understood by
    everyone involved to mean, that it was re-electing to proceed summarily on the
    two hybrid offences only.  It was continuing to proceed by indictment on the
    offence of intimidating a justice system participant.  The Crown did not mean,
    and was not understood to mean that it was proceeding summarily on all three
    offences including the indictable offence of intimidating a justice system
    participant.

[39]

The
    result of the trial proceeding on this shared understanding of the Crowns
    re-election on November 29 is that both the Crown and the appellant got what
    they wanted and expected: an immediate trial in the Ontario Court of Justice at
    which the appellants maximum exposure remained 14 years in jail for
    intimidating a justice system participant, but was limited to six months on the
    two hybrid offences including the one he was convicted of, namely assaulting a
    peace officer.  Neither the Crown nor the appellant were prejudiced in any
    way.

[40]

In
    light of the conclusion I have reached about the meaning to be given to the
    Crowns re-election on November 29, 2011, there is no need to examine whether
    s. 686(1)(b)(iv) of the
Criminal Code
is applicable.  There was no
    procedural irregularity.

[41]

The
    appellants jurisdictional challenge to this court hearing his appeal is
    dismissed.  His appeal will proceed in this court.

Released: May 21, 2014 (S.T.G.)

S.T. Goudge J.A.

I agree. K. van Rensburg J.A.

I agree. G. Pardu J.A.


